COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 KLEINFELDER CENTRAL, INC.                                        No. 08-12-00327-CV
 D/B/A KLEINFELDER,                               §
                                                                      Appeal from
                        Appellant,                §
                                                                   429th District Court
 v.                                               §
                                                                of Collin County, Texas
 NORTH TEXAS MUNICIPAL WATER                      §
 DISTRICT,                                                      (TC # 429-00785-2009)
                                                  §
                        Appellee.
                                                  §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to

TEX.R.APP.P. 42.1(a)(2) because the parties have settled the dispute. The motion represents that

the parties have mutually agreed to dismiss all litigation between the parties, including this

appeal. We grant the motion and dismiss the appeal with prejudice. Pursuant to the parties’

agreement, we assess costs against the party incurring same. See TEX.R.APP.P. 42.1(d)(absent

agreement of the parties, the court will tax costs against the appellant).

       IT IS SO ORDERED THIS 28TH DAY OF MARCH, 2013.



                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.